             Case 2:19-cv-00716-GMN Document 43 Filed 07/28/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     FANN CONTRACTING, INC.,                        )
 4                                                  )         Case No.: 2:19-cv-00716-GMN
 5
                           Appellant,               )
           vs.                                      )                    ORDER
 6                                                  )
     GARMAN TURNER GORDON LLP.,                     )   Appeal from the United States Bankruptcy
 7                                                  )       Court for the District of Nevada
                           Appellee.                )
 8
                                                    )             Bk No.: 15-14145-BTB
 9

10         On July 27, 2020, the Court entered its Memorandum & Opinion, (ECF No. 42),
11   affirming the April 15, 2019 Order of the United States Bankruptcy Court for the District of
12   Nevada. Accordingly,
13         IT IS HEREBY ORDERED that the Clerk of Court is instructed to enter judgment in
14   accordance with the Court’s Memorandum & Opinion, (ECF No. 42).
15         IT IS FURTHER ORDERED that the Clerk of Court shall forward a copy of the
16   Court’s Memorandum & Opinion, (ECF No. 42), to the United States Bankruptcy Court for the
17   District of Nevada.
18                    28
           DATED this _____ day of July, 2020.
19

20                                                ___________________________________
21
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
22

23

24

25



                                               Page 1 of 1
